


Exhibit 10.120

ASSIGNMENT AGREEMENT

October 24, 2003

        Reference is made to that Credit Agreement dated as of April 3, 2001 (as
the same may be amended and in effect from time to time, the "Credit Agreement")
among Sourcecorp, Incorporated, the Lenders named therein (the "Lenders") and
Bank of American, N.A., as administrative agent for the Lenders (in such
capacity, the "Administrative Agent"). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. This assignment and acceptance is being executed pursuant to
Section 13.8 of the Credit Agreement.

        Wachovia Bank, National Association (the "Assignor") and Hibernia
National Bank (the "Assignee") hereby agree as follows:

1.    The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, the following interest in and to
the Assignor's rights and obligations under the Credit Agreement and the other
Loan Documents as of the Effective Date (as defined below): a 2.521008403%
interest in Commitments (which percentage interest represents a $7,500,000.00
commitment with respect to the aggregate Commitments) and all Loans and Letters
of Credit relating to such interest; and after giving effect to this Assignment
and Acceptance, the Commitment of the Assignor will be $42,500,000.00.

2.    The Assignor (i) represents that, as of the date of hereof, (A) its
Commitment is $50,000,000.00, (B) the outstanding principal balance of its Loan
is $10,924,369.75, (C) the outstanding balance of its Swingline Advances is
$0.00 and (D) the aggregate face value of it portion of the Letters of Credit is
$2,267,835.97 (all as unreduced by any assignments which have not yet become
effective); (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties and representations
made in or in connection with the Credit Agreement or any other Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Credit Agreement or any other Loan Document, other than that it is
legal and beneficial owner of the interest being assigned by it hereunder and
that such interest is free and clear of any adverse claim; (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition or results of operations of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under the
Credit Agreement or any other Loan Document; and (iv) attaches the assigned Note
held by the Assignor and request that the Administrative Agent exchange such
Note for new Note(s) payable to the order of (A) the Assignee in an amount equal
to the amount of the Assignor's Commitment assumed by the Assignee hereunder,
and (B) the Assignor in an amount equal to the principal amount of the
Commitment retained by the Assignor (if any).

3.    The Assignee (i) represents and warrants that it is legally authorized to
enter into the Assignment and Acceptance; (ii) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 8.1 thereof, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance;(iii) agrees that it will,
independently and without reliance upon Administrative Agent, the Assignor or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement and the other Loan Documents;
(iv) confirms that it is an Eligible Assignee; (v) appoints and authorizes the
Administrative Agent to take such action on the Assignee's behalf and to
exercise such powers under the Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (vi) agrees that it will perform in accordance
with their terms all obligations which by the terms of the Credit Agreement and
the other Loan Documents are required to be performed by it as a Lender;
(vii) agrees that it will keep confidential all information with respect to the
Loan Parties furnished to it by any Loan Party or the Assignor marked as being
confidential (other than information generally available to the public) in
accordance with Section 13.20 of the Credit Agreement; and

--------------------------------------------------------------------------------


(viii) attaches the forms prescribed by the Internal Revenue Service of the
United States certifying as to the Assignee's exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Credit Agreement, or a certificate as to the Assignee's exemption from
United States withholding taxes with respect to all payments to be made to the
Assignee under the Credit Agreement, or such other documents as are necessary to
indicate that all such payments are subject tot such tax at a rate reduced by an
applicable tax treaty.1

1If the Assignee is organized under the laws of a jurisdiction outside the
United States.


4.    The Effective date for the Assignment and Acceptance shall be October 24,
2003 (the "Effective Date"). Following the execution of this Assignment and
Acceptance, it will be delivered to the Administrative Agent fro acceptance and
recording by the Administrative Agent.

5.    Upon such acceptance and recording, from and after the Effective Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in the Assignment and Acceptance, shall have the rights and obligations
of a Lender thereunder and under the other Loan Documents and (ii) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from it obligations under the Credit Agreement and the
other Loan Documents.

6.    Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the interest assigned
hereby (including payments of principal, interest, fees and other amounts) to
the Assignee. The Assignor and Assignee shall make all appropriate adjustments
in payments und the Credit Agreement and the Notes for periods prior to the
Effective Date directly between themselves.

7.    THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS (WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES) AND APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

8.    The Assignees' address for notices and Applicable Lending Office for
purposes of the Credit Agreement (until such address or office are subsequently
changed in accordance with the Credit Agreement) are specified below its name on
the signature pages of this Assignment and Acceptance.

2

--------------------------------------------------------------------------------

    Wachovia Bank, National Association
 
 
By:
 
/s/ Jim Skutca

--------------------------------------------------------------------------------

        Name:   Jim Skutca         Title:   Managing Director
 
 
Hibernia National Bank,
as Assignee
 
 
B:
 
/s/ Stephen R. Deaton

--------------------------------------------------------------------------------

        Name:   Stephen R. Deaton         Title:   Vice President

ACCEPTED BY:

BANK OF AMERICA, N.A.,    
as Administrative Agent
 
 
By:
 
/s/ Sid Bridges

--------------------------------------------------------------------------------


 
      Title:   AVP Sid Bridges    
Consented to:
 
 
By:
 
/s/ Barry L. Edwards

--------------------------------------------------------------------------------


 
      Title:   Barry Edwards
Executive Vice President and Chief Financial Officer

3

--------------------------------------------------------------------------------
